Title: To Thomas Jefferson from James Brown, 4 December 1791
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 4th: Decem 1791

I was duely favored with Your letters of the 13 and 28 ulto. The former I have communicated to Mr. Short at same time wrote him I should purchase in Ten Shares Bank Stock for him and rest it with him to say on Receipt of my letter that the purchase should be on his or my own account. Yesterday your four Bundles of Tree[s] came to hand from New York. They shall be taken care of and forwarded as you point out.—With much Respect I am Sir Your Ob. Hble. Servt,

James Brown

 